Citation Nr: 0208837	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  97-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increase in the 10 percent rating for a 
service-connected right knee disability.

2.  Entitlement to an effective date earlier than October 9, 
1997, for the award of a total disability rating based on 
individual unemployability (TDIU rating).

3.  Entitlement to service connection for loss of use of both 
legs secondary to a service-connected low back disability.

4.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from a November 1996 RO decision which 
increased the rating for a service-connected right knee 
condition from 0 percent to 10 percent; the veteran appealed 
for an even higher rating; and this issue was addressed at a 
May 1997 RO hearing.  The issue of an increased rating for a 
right knee disability is the subject of the remand at the end 
of the present Board decision.

In September 1998, the RO awarded a TDIU rating effective 
October 9, 1997.  In a May 2000 decision, the RO denied 
service connection for loss of use of both legs secondary to 
a service-connected low back disability, and the RO also 
denied entitlement to automobile and adaptive equipment or 
adaptive equipment only.  In May 2001, the RO denied an 
effective date earlier than October 9, 1997, for the award of 
a TDIU rating.  The veteran appeals these issues as well, and 
they are addressed in the present Board decision.





FINDINGS OF FACT

1.  The veteran is service-connected for a right knee 
disability (rated 10 percent) and for a lumbar spine 
disability (rated 60 percent).

2.  The veteran filed a claim that can be implied as a claim 
for a TDIU rating on December 15, 1994, together with 
evidence of unemployability.  Due to his service-connected 
disabilities, he was unable to secure and maintain gainful 
employment as of the December 15, 1994 date of filing of this 
implied claim.  The RO has awarded a TDIU rating as of 
October 9, 1997.

3.  The veteran has not lost the use of his feet, nor is his 
right knee ankylosed.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of December 
15, 1994 for a TDIU rating have been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.400, 4.16 (2001).

2.  The criteria for service connection for loss of use of 
the feet are not met.  38 C.F.R. §§ 3.310, 3.350, 4.63 
(2001).

3.  The veteran does not satisfy the eligibility criteria for 
entitlement to an automobile and adaptive equipment or 
adaptive equipment only.  38 U.S.C.A. §§ 3901, 3902 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.808 (2001). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual background

The veteran served on active duty from January 1953 to 
December 1954.  Service medical records show that he was 
attacked and hit in the leg and in the back.  

Service connection was awarded for Osgood Schlatter's disease 
with internal derangement of the right knee in an April 1955 
rating, with a 0 percent rating, effective since his 
separation from service in December 1954.  

Records show that the veteran has a 10th grade education and 
that he worked until 1983 with a utility company as a machine 
operator from 1968 to 1983.  At that time, he was given 
incapacity benefits from his employer until the end of 
October 1983 in view of a doctor's statement that the veteran 
could not work.  Previously, he had been an insulation 
foreman for a construction company.  

He sought an increased evaluation for a service-connected 
right knee disability in October 1983, and he also claimed 
that he was unable to work.

Private and VA treatment records from 1983 and 1984 reflect 
treatment of various conditions, including right knee 
problems, back problems, and psychoemotional disturbances; he 
also reported polyarthralgias, mostly of the right knee, low 
back, cervical spine, and both heels.  At first, it was 
believed that he could have rheumatoid arthritis or 
seronegative arthritis.  He had been using a wheelchair 
recently because of severe pain that had been hindering his 
ability to walk for long distances; he also used a wooden 
cane for short distances and had a guarded gait; however, he 
had full range of motion.  In mid-October 1983, he was 
admitted to a VA hospital with a diagnosis of Reiter's 
Syndrome and underwent synovial fluid aspiration of the right 
knee.  According to a November 1983 private orthopedic 
evaluation, the veteran had no limitation of motion of the 
lower extremities, although there was pain on extremes of 
some motion on the right.  Discussing the veteran's leg and 
back problems, in a December 1983 disability determination 
program medical opinion, a physician commented that the 
condition appeared slight at present.  Similarly, a January 
1984 opinion from an internist noted a lack of objective 
findings to justify the severity.  However, according to a 
January 1984 summary from a physician (Dr. Juan Estrada 
Coris) with the Centro Policlinico commented that the veteran 
was incapacitated to carry out any work because of his 
medical pathology, which included Reiter's syndrome, Baker's 
cyst of the right knee, thoracic lumbar spondylo arthritis, 
cervical spondylo arthritis, degenerated nucleus pulposus of 
C5-C6, syndesmophytes formation at the Achilles tendon, 
positive patellofemoral compression with effusion of the 
right knee, and psychoemotional disturbances.

The record reflects that, despite initial denial of a claim 
for disability benefits by the Social Security Administration 
(SSA) from late 1983 and early 1984, he subsequently was 
awarded disability benefits.  The SSA found the veteran was 
disabled as of May 1983.  The primary diagnosis considered by 
the SSA was Reiter's syndrome; secondary diagnoses included a 
low back condition.

In April 1984, a private rheumatologist found good range of 
motion of the lower extremities, but the veteran walked with 
a limp and the aid of crutches, and he squatted with 
difficulty due to knee pain.  The physician stated that the 
crutches were not necessary for ambulation.  He indicated 
that the veteran had inflammatory arthritis with a possible 
diagnosis of Reiter's Syndrome.  In another April 1984 
treatment record, in connection with evidence of objective 
improvement indicated by decreased effusion and a decreased 
white sedimentation rate, it was noted that there was "a 
strong subjective component regarding his pain [and] 
disease."  According to yet another private physician's 
letter from April 1984, the veteran had lower extremity 
problems that were primary of "sacoiletitis and arthritis," 
with a possibility of Reiter's Syndrome.  He was definitely 
incapacitated for any work requiring physical exertion or 
requiring walking or standing for more than 2 hours

On December 15, 1994, the veteran filed a claim for an 
increased rating for the right knee disability, as well as a 
claim for service connection for a low back disability.  

The veteran underwent a VA joints examination in March 1995.  
He reported right knee pain with occasional swelling after 
long walks and kneeling; he also reported non-radiating back 
pain with hand and leg cramps.  On observation, he ambulated 
in a wheelchair with a pain expression at all times.  Range 
of motion of the spine could not be determined due to pain.  
In the knees, there was no evidence of swelling or erythema 
of the right knee.  There were no crepitance, and there was 
range of motion from 0 to 90 degrees.  There was no lateral, 
anterior, or posterior instability.  There was a prominent 
anterior tibial tubercle.  X-rays showed severe right knee 
degenerative joint disease with Osgood-Schlatter disease.  
Diagnoses were severe degenerative joint disease of the knee, 
and low back paravertebral spasm.  The doctor commented that 
the back condition was not related to the service-connected 
right knee disability.  

On VA CT scan from April 1995, the veteran was found to have 
congenital spinal canal stenosis; bulging disc at L2-L3, L3-
L4, and L4-L5, with mild stenosis at the L3-L4 and L4-L5 
levels; and a herniated nucleus pulposus causing compression 
on a nerve root at the L5-S1 level.  

In a November 1996 rating, in pertinent part, the RO 
increased the rating for the right knee disability from, 0 
percent to 10 percent, effective December 15, 1994 (the date 
of receipt of the claim).  

In May 1997, the veteran testified at a hearing before the RO 
essentially that his right knee had increased in severity, 
that he lost balance, that he developed swelling and redness 
of the knee, and that it was painful.  At the hearing, he 
also submitted a letter from a private treating physician, 
Dr. Roberto Alvarez, who opined that the veteran definitely 
had a serious back condition that arose from trauma or injury 
and could be related to his active service; he also concluded 
that the veteran was disabled to do any gainful employment 
and the main contributing conditions were the right knee 
problem with chronic degeneration after the initial injury 
progressing to antero-posterior instability of the knee, and 
the low back injury showing a herniated disc with thecal sac 
and nerve root compression.  

A private treating physician, Dr. Juan Estrada Coris, wrote 
in June 1997 that he had treated the veteran since 1972 for 
various conditions, including migraines, nervousness, 
lumbago, and since 1983, for pain in the joints, swelling of 
the knees and ankles, incapacity for bending and rising, 
nervousness, and insomnia.  His final diagnosis for the 
veteran was Reiter's syndrome, Baker's cyst of the right 
knee, thoracic, lumbar spondylo arthritis, cervical spondylo 
arthritis, and degenerated nucleus pulposus of C5-C6.

On private MRI testing from June 1997, the veteran was found 
to have tears of the posterior horn of the medial meniscus 
and of the anterior horn of the lateral meniscus.  He also 
had a segment of osteochondritis of the lateral femoral 
condyle and small joint effusion.  

On VA joints examination in July 1997, he complained of 
localized pain in the right knee cap with worsening on 
walking.  The evaluation revealed a 1-centimeter swelling of 
the right knee, but no deformities of the right knee.  There 
was severe crepitation of the right knee joint, but no 
instability; there also was mild tenderness around that 
joint.  There was no muscle atrophy in the right knee 
muscles, and he had normal muscle strength.  There was no 
subluxation.  Range of motion was flexion to 140 degrees and 
extension to 0 degrees.  There was no objective evidence of 
pain on motion on any movement of the right knee.  The 
diagnosis was severe degenerative joint disease of the right 
knee.  

On VA spine examination from July 1997, there were no 
postural abnormalities or deformities of the back.  There was 
evidence of severe lumbosacral paravertebral muscle spasm.  
Range of motion of the lumbar spine was forward flexion to 10 
degrees, backward extension to 15 degrees, right and left 
lateral flexion to 20 degrees, and right and left rotation to 
20 degrees.  There was exquisite pain objectively on all 
movements of the lumbar spine.  Straight leg raising and 
Lasegue sign were positive, bilaterally, and there was mild 
weakness of the right ankle dorsiflexor muscle and extensor 
hallucis longus with muscle strength graded 4/5.  Ankle jerks 
were absent bilaterally, thus pointing to damage of both S1 
roots.  He had an impaired gait cycle and had to walk with 
Canadian crutches.  He also had diminished pinprick and 
smooth sensation of the right L5-S1 dermatomes of the foot, 
and he could not walk on the tips of his toes or on his heels 
due to severe back pain.  The diagnoses were severe lumbar 
paravertebral strain with clinical right L5 and bilateral S1 
radiculopathy; L2-L3, L3-L4, and L4-L5 bulging disc with 
spinal canal stenosis and L5-S1 considerable size central and 
right paracentral herniated nucleus pulposus with compression 
of the right side S1 nerve root.  The examining VA physician 
also reviewed the in-service findings relating to the 
veteran's back and positive straight leg raising testing, and 
he concluded that the present herniated disc and disc disease 
were incurred in service and that the radiculopathy was 
related to herniated disc with discogenic disease.  

In September 1997, the RO denied an increase in the 10 
percent rating for the service-connected right knee 
disability.  In a September 1997 decision, the RO granted 
service connection and a 60 percent rating for a low back 
disability (lumbar paravertebral strain with clinical 
radiculopathy and bulging disc disease), effective from 
December 15, 1994 (the date of the claim for service 
connection for this disability). 

On October 9, 1997, the RO received a claim from the veteran 
for a TDIU rating.  

From mid-July to early August 1998, the veteran was 
hospitalized at a VA medical facility for a total knee 
replacement on the right.  It was noted that he needed an 
assistive cane for ambulation.

In a September 1998 decision, the RO awarded a TDIU rating, 
effective October 9, 1997, the date of receipt of the 
veteran's claim for a TDIU rating.  

In October 1998, the veteran disagreed with the effective 
date of the award of the TDIU rating; he argued that (1) the 
effective date should be one year preceding his claim for a 
TDIU rating, (2) the effective date should be as of the date 
that he was awarded a 60 percent rating (apparently referring 
to the rating for his service-connected back disability); or 
(3) the effective date should be in 1983 when he stopped 
working.  

In what appears to be a VA progress note dated in October 
1999, a VA physician with the orthopedic department wrote to 
the prosthetic and sensory aids service in support of the 
veteran's claim for automobile and adaptive equipment, 
indicating that he had numbness and generalized pain in both 
legs.  

The veteran underwent a VA joints examination in December 
1999.  He complained of right knee aching pain, irritability 
of the right knee when the cloth of his pants would touch the 
knee, and numbness of the lower extremities.  He denied 
giving way of the knee or locking of the knee.  Flare-ups 
depended on the weather, occurring with cold, rainy weather, 
but no additional resulting limitation was reported.  He used 
bilateral Lofstrand crutches and a wheelchair.  There were no 
reported episodes of dislocation or recurrent subluxation.  
There were occasional swelling and redness of the right knee.  
This reportedly made him unable to stand for a long time, to 
walk long distances, or to squat.  On physical examination, 
flexion was to 100 degrees, and extension was to -2 degrees; 
motion was found to be painful at 100 degrees of flexion.  
There was no reported additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance after 
repetitive use or during flare-ups.  There was tenderness to 
palpation of the bilateral joints line of the inferior and 
superior patella.  There was no evidence of effusion, 
redness, or deformity; the Lachman's test, anterior posterior 
test, and varus valgus stress test were negative.  Manual 
muscle test was 5/5 for the extensors and flexors.  He walked 
with a right lower extremity limp.  There was no ankylosis, 
left leg discrepancy, or constitutional signs for 
inflammatory arthritis.  On X-ray, there was a rounded 
lucency projecting between the tibial prosthesis and the bone 
cement material, which made the possibility of a loosening to 
be considered.  The diagnoses were status post right total 
knee replacement, secondary to severe osteoarthritis; 
loosening of the right total knee replacement; and 
degenerative joint disease of the right knee.  

The RO denied service connection for the loss of use of both 
legs claimed as secondary to the service-connected lumbar 
strain, as well as a claim for automobile or adaptive 
equipment or for adaptive equipment only in a May 2000 
rating.  
 
In May 2000, a private physician, Dr. Pablo E. Segarra, wrote 
that he had been treating the veteran since 1992 for severe, 
tender swelling of the right knee with metal replacement in 
1998; lumbosacral pain, severe, miositis, secondary to L5-S1 
disc bulging (discal herniation); severe anxiety; chronic 
headache; and arterial hypertension.  He wrote that the 
veteran's request for an effective date for retroactive 
benefits to the date of his original disability in 1984 was 
reasonable.  

In a June 2000 letter, a private physician, Dr. Roberto 
Alvarez, wrote that the vetera  had been totally and 
permanently disabled since 1983.  The physician described the 
veteran's in-service back and right knee injuries as well as 
an award of disability benefits effective May 1983 due to 
knee, back, and a neuropsychiatric problem.  He indicated 
that the veteran had required crutches since 1984.  The 
diagnosis was spinal canal stenosis that was likely related 
to the injury that had occurred during active duty.  The 
physician recounted the 1998 total knee replacement on the 
right due to the development of severe antero-posterior 
instability and persistent swelling of the knee; despite the 
surgery, he continued to have major problems with recurrent 
swelling and pain in the knee, with recurrent falls and knee 
effusions.  He also stated that the veteran had lost the 
ability to use his legs in a meaningful manner; he had severe 
difficulty ambulating and constantly required the use of 
crutches.  He concluded that the veteran continued to be 
permanently and totally disabled for any kind of gainful 
employment with a poor prognosis for recovery; he felt that 
this situation had evolved a s direct consequence of injuries 
sustained from active duty.

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the appellant of the evidence 
necessary to substantiate the claims which are the subjuct of 
the present Board decision.  Pertinent medical and other 
records have been obtained.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied 
as to these claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001) (Veterans Claims Assistance Act of 2000), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

A.  Effective date of TDIU rating

The RO granted a TDIU rating effective from October 9, 1997.  
The veteran argues that an earlier effective date should be 
assigned.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

The veteran's formal claim for a TDIU rating was received by 
the RO on October 9, 1997, and the RO subsequently granted a 
TDIU rating effective from that date.  At that time, his 
service-connected disabilities included the low back 
disability with radiculopathy (rated 60 percent disabling) 
and the right knee disability (rated as 10 percent 
disabling). The combined rating, pursuant to 38 C.F.R. 
§ 4.25, was 60 percent. 

The veteran is claiming that he has been permanently disabled 
and precluded from securing and maintaining gainful 
employment since 1983, when he last worked.  The veteran's 
formal claim for a TDIU rating was not received by the RO 
until October 1997, and the veteran has not referred to, nor 
can the Board discern, any particular date within the one-
year period preceding the filing of his claim for a TDIU 
rating.  It follows that an effective date for a TDIU rating 
prior to October 9, 1997, may not be given unless there is an 
earlier unadjudicated claim for the benefit.

When an RO is considering a claim for a schedular increased 
rating for a service connected disability, there may be an 
implied claim for a TDIU rating, which must be adjudicated, 
provided that: 1) the veteran meets the minimum percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating; and 2) there is evidence of current service-
connected unemployability in the claims folder or under VA 
control.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Norris v. West, 12 Vet. App. 413 (1999); 38 C.F.R. §§ 
3.155, 3.157.  In Roberson, the Federal Circuit held that if 
a veteran submits evidence of a medical disability (for which 
he is in turn awarded service connection), makes a claim for 
the highest rating possible, and submits evidence of 
unemployability, as the veteran had in that case, then VA 
must consider a TDIU rating, even if not specifically 
requested by the veteran.  See Lane v. Principi, 16 Vet. App. 
78 (2002) (citing Roberson, 251 F.3d at 1382-85).

In this case, on December 15, 1994, the veteran filed a claim 
seeking an increased rating for his service-connected right 
knee disability and for service connection for a low back 
disability.  The RO subsequently increased the right knee 
rating to 10 percent as of December 15, 1994, and granted 
service connection and a 60 percent rating for a low back 
condition as of December 15, 1994.  The same basic factors 
which supported a TDIU rating as of October 9, 1997 appear to 
have been present on December 15, 1994.  Under the theory 
announced in Roberson, there was an implied claim for a TDIU 
rating on December 15, 1994, and the criteria for a TDIU 
rating were met as of that date.

In view of the foregoing, the Board finds that December 15, 
1994 is the proper effective date for the veteran's TDIU 
rating, and such an earlier effective date is granted.  
However, under the applicable laws and regulations, there is 
no basis for finding an even earlier effective date.  The 
Board has considered the benefit-of-the-doubt rule in 
granting this benefit.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Loss of use of legs secondary to
service-connected low back disorder

The veteran is also arguing that he should be service-
connected for loss of use of his legs as secondary to the 
already service-connected low back disability.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition. 38 C.F.R. § 3.310.

For the purposes of VA special monthly compensation and 
disability evaluations,  "loss of use" of a foot will be 
held to exist when no effective function remains other than 
that which would be equally well served by an amputation at 
the site of the election below the knee with use of a 
suitable prosthesis; the determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, etc. could be accomplished equally well 
with an amputation stump and prosthesis.  38 C.F.R. 3.350, 
4.63.

The evidence does not show that the veteran has the loss of 
use of both lower extremities.  Despite lower extremity 
impairment, including difficulty ambulating at times, he 
still retains significant functional ability of his legs.  He 
obviously would not be equally well served by amputations 
with prostheses.   

The preponderance of the evidence is against the claim for 
service connection for loss of use of both legs secondary to 
a service-connected low back condition.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.
 
C.  Entitlement to automobile and adaptive equipment
or adaptive equipment only.

The veteran is also filed a claim for assistance in 
purchasing a car or for adaptive equipment.  A certificate of 
eligibility for financial assistance in the purchase of an 
automobile and of basic entitlement to necessary adaptive 
equipment will be granted when the veteran has certain 
service-connected conditions including (as pertinent to the 
present case) loss or permanent loss of use of one or both 
feet, or for adaptive equipment only, ankylosis of a knee.  
38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808. 

As noted above, the veteran is not service-connected for loss 
of use of his feet.  Moreover, despite a significant service-
connected right knee disability, such knee is not ankylosed 
(fixed in one position).  Thus, the veteran fails to meet the 
eligibility requirements for entitlement to automobile and 
adaptive equipment or adaptive equipment only.  The law, not 
the evidence, is determinative of the outcome of this issue, 
and as a matter of law, his claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).









ORDER


An earlier effective date of December 15, 1994 for a TDIU 
rating is granted.

Service connection for loss of use of both legs secondary to 
a service-connected low back disability is denied.

Entitlement to automobile and adaptive equipment or adaptive 
equipment only is denied.


REMAND

The remaining issue on appeal is entitlement to an increase 
in a 10 percent rating for a service-connected right knee 
disability (last described by the RO as degenerative joint 
disease).  The appeal of this issue arose from a November 
1996 RO decision; the issue was discussed at a May 1997 RO 
hearing; and the RO last addressed this issue in a September 
1997 supplemental statement of the case (SSOC).  However, a 
quantity of evidence concerning the right knee was received 
by the RO after the September 1997 SSOC, never addressed by 
the RO, and never made the subject of an updated SSOC.  Most 
notably, the file shows that the veteran underwent a total 
right knee replacement at a VA Medical Center in July 1998, 
and such will require consideration of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 concerning knee replacements.  Also for 
consideration, during the period before the knee replacement, 
are VA General Counsel's opinions on possible dual ratings 
for knee instability and knee arthritis with limitation of 
motion.  See VAOPGCPREC 
9-98 and 23-97. 

It appears (from a handwritten note in documents filed on the 
left side of the claims file) that someone at the RO was 
aware of the need for additional rating of the right knee 
condition, and the rating factors mentioned above, but RO 
tracking of this appellate issue was apparently lost among 
the multiple other issues on appeal.  In any event, the issue 
of an increased rating for a right knee disability must be 
remanded to the RO for consideration of additional evidence, 
readjudiction, and a supplemental statement of the case.  
38 C.F.R. § 19.9, 19.31.

Accordingly, this issue is remanded to the RO for the 
following action:

The RO should readjudicate the claim for 
an increase in a 10 percent rating for a 
right knee disability, taking into 
account all the evidence received since 
the last SSOC on this issue (including 
evidence that the veteran has had a total 
right knee replacement).  If the RO 
continues to deny this claim, it should 
provide the veteran and his 
representative with an updated SSOC, and 
give them an opportunity to respond, 
before this issue is returned to the 
Board.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

